                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


KATRINA DEBOER,

                    Plaintiff,
                                                   Case No. 17-cv-1451-pp
      v.

ANDREW M. SAUL,

                    Defendant.


   ORDER APPROVING STIPULATION FOR AWARD UNDER THE EQUAL
             ACCESS TO JUSTICE ACT (DKT. NO. 25)


      On October 30, 2020, the parties filed a stipulation, asking the court to

enter an order awarding attorneys’ fees and costs under the Equal Access to

Justice Act. Dkt. No. 25.

      The court APPROVES the stipulation for award under the EAJA. Dkt. No.

25. The court ORDERS that the defendant shall pay to the plaintiff an award of

attorneys’ fees in the amount of $11,500 and costs in the amount of $400, in

full satisfaction and settlement of any and all claims the plaintiff may have in

this case under the EAJA. The court awards these fees and costs to the

plaintiff, not the plaintiff’s attorney, and under Astrue v. Ratliff, 560 U.S. 586

(2010), the United States may offset the award to satisfy pre-existing debts that

the litigant owes the United States.

      If counsel for the parties verify that the plaintiff owes no pre-existing debt

subject to offset, the defendant shall direct that the award be made payable to


                                         1

           Case 2:17-cv-01451-PP Filed 11/02/20 Page 1 of 2 Document 26
the plaintiff’s attorney, pursuant to the EAJA assignment duly signed by the

plaintiff and counsel.

      Dated in Milwaukee, Wisconsin this 2nd day of November, 2020.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       2

        Case 2:17-cv-01451-PP Filed 11/02/20 Page 2 of 2 Document 26
